Citation Nr: 0030365	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-17 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from February 1971 to November 
1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for PTSD.


REMAND

The veteran has a medical diagnosis of PTSD, and medical 
opinion linking this condition to the claimed stressors in 
service.  What this claim lacks is "credible supporting 
evidence" that the claimed stressors actually occurred.  
38 C.F.R. § 3.304(f) (1999).  The U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)  has not been asked 
to review the claimed stressors and to provide any 
verification, and they should be.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should prepare a list of the 
veteran's stressors and ask the USASCRUR 
to provide any corroboration.

2.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be given 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


